MEMORANDUM OP DECISION.
After a jury-waived trial, Arthur Low-berg was convicted of gross sexual misconduct. 17-A M.R.S.A. § 253(1)(B). As his sole issue on appeal, Lowberg suggests that the presiding justice was clearly erroneous in rejecting the uncontradicted and unim-peached testimony of a psychiatrist who testified in support of an insanity defense.
Although the State introduced no expert testimony to rebut the psychiatrist’s opinion, the State did, through cross-examination, cast doubt on the facts and assumptions underlying that opinion. Significant non-expert testimony was introduced upon which the presiding justice could find against the defendant on the insanity issue. See State v. Page, Me., 415 A.2d 574 (1980); State v. Ellingwood, Me., 409 A.2d 641 (1979).
Since Lowberg had the burden of persuasion on the defense of insanity, we cannot say that the finding by the court was clearly erroneous.
The entry is:
Judgment of conviction affirmed.
All concurring.